Por cuanto, interpuesta apelación en este caso el 20 de septiembre de 1930, se fueron solicitando prórrogas que ven-cieron a fines de diciembre de 1930 sin que la transcripción se presentara; y
Por cuanto, no se ban radicado aún los autos en este tribunal,
Por tanto, de acuerdo con la ley y la jurisprudencia aplicables, se declara con lugar la moción de la parte apelada, vista el 19 de enero actual con la sola asistencia de su abogado, y en su consecuencia se desestima, por abandono, el recurso.